The opinion of the Court was by
Shepley J.
The master may bind the owners by his contracts relating to the usual employment of the vessel in the carriage of goods, but has no power as such to purchase a cargo on their account. 4 Greenl. 264 ; 8 Greenl. 356; 14 Maine R. 183.
If the owners have permitted the master to purchase on their account, or have ratified such acts, when they became known to them, they would by such a course of dealing hold him out as their agent authorized to purchase, and they would be bound by his acts. But the shopkeepers in a village might as well undertake to set up a usage to trust every man’s servant to contract debts for his master without authority, as the dealers in lime, or any other article in a particular place, a usage to sell to masters of vessels without authority from the owners and thereby bind them. The cases referred to by the counsel for the plaintiff do not authorize the proof of mercantile usage, or the course of business in á particular place, for such a purpose.
The ships husband, or managing owner, may bind the owners for the outfit, care and employment of the vessel, hut he has no power to purchase a cargo on the credit of the owners. Bell v. Humphries, 2 Stark. R. 286.
The plaintiff was permitted to prove any authority given to the master, or to the managing owners, either by the acts or declarations of those to be charged by them ; and such testimony being submitted to the jury, failed to satisfy them, that any authority, other than such as the law imparted to the master or managing owners, was given. It is not necessary to consider whether the *154defendants were relieved from their liability as owners on the ground that the vessel was taken on shares by the master, as the case was not presented to the consideration of the jury in such a manner as to relieve them from liability for that cause.
When counsel has read and made use of a paper to the jury without objection, he cannot complain, that they are permitted to receive it as testimony in the case.
The instructions requested ought not therefore to have been given, and those, which were given, were correct.

Exceptions overruled.